NEBEKER, Chief Judge,
concurring:
While I concur in the result, I am convinced that the in-depth constitutional analysis relied upon by my colleagues is unnecessary and should be avoided. The appellant is arguing that she is being discriminated against because she chooses to attend a Philippine educational institution, i.e., that VA has denied her — a student in the Philippines — the same monetary benefit that other students — not in the Philippines — enjoy. My colleagues accepted the invitation of the parties in this appeal to treat the issue they present as one of disparate treatment. They then resolve that question by applying the rational basis level of scrutiny to the perceived unequal treatment and justify that disparity on the ground of conserving the public fisc. But, when one sees what the 50 cents on the dollar formula was designed to achieve, the opposite of disparity is found to be the case.
The 1946 legislation that permitted payment of VA benefits to Filipino veterans at a lesser rate acknowledged the significant difference in standards of living and monetary purchasing power. “Whenever any part of the GI bill of rights is extended to Filipino veterans, the cost of living in the Philippines and other economic factors must be given careful consideration.” (Senator Hayden of Arizona,- Hearings before the Subcommittee of the Committee on Appropriations, United States Senate, 79th Congress, 2d Session on H.R. 5604, March 25, 1946, at 60.) Indeed, when the legislation here in question was considered and enacted, “the peso formula,” with respect to the payment of educational assistance benefits, was recognized as a source of offsetting the cost of a different section of the bill. S.Rep. No. 487, 91st Cong., 2nd Sess_, (1970) reprinted in, 1970 U.S.C.C.A.N. 2576, 2633. In a facial constitutional challenge brought under the then-effective provision 28 U.S.C. § 2282, a three-judge federal District Court panel noted the original peso formula and its congressional origin:
As to the 50% [mjonetary limitation of allowed service-connected benefits for Filipino veterans, the Congressionally asserted reason for this differentiation was that standards of living and monetary purchasing power in the Philippines were wholly different from those in the United States— so much so that, if compensation for service-connected death or injury were paid to veterans in the Philippines in the same monetary currency as paid to veterans living in the United States, the Philippine veterans might be receiving more (in buying power) than the former.
Filipino American Veterans and Dependents Association v. United States, 391 F.Supp. 1314, 1323 (N.D.Cal.1974). That Court, as my colleagues observe, went on to decide the perceived constitutional issue which in my view, it need not, and should not, have done. Thus, as applied to the educational assistance statute, the formula for benefit payment recognizes the excessive real purchasing power of the dollar in the Philippines, and remedies the disparity so as not to overcompensate those attending Philippine educational institutions in relation to those attending school in the U.S. History teaches that the Japanese occupation of the Philippines, beginning in 1942, put the population of that then-U.S. territory in a unique position once the occupation ended. Many of the young Filipinos who served in our armed forces became entitled to veterans benefits, and thus special provisions of law were required to deal with this unique situation.
While Ms. Reeves complains that her right to “equal protection of the law” has been violated, in truth she — and others seeking to further their education in the Philippines— have simply been denied a windfall, which, if granted, would work a real discrimination against those receiving educational benefits *262in the United States. Recourse to the October 2, 1995, edition of The Wall Street Journal discloses that, at the time of her first semester at the Far East University, the exchange rate was roughly 25.4 pesos for one U.S. dollar. The record reveals that Ms. Reeves’ entire first semester tuition and fees for the fall of 1995 cost 7,160 pesos. R. at 31. Given those figures, it is apparent that with just two months’ $202.00 educational assistance payment from VA, an entire semester at the Far East University could be paid for, with over 3,000 pesos left over. Certainly, thfe same cannot be said of two $404.00 payments received by a student in the United States, at any higher-education institution. Ms. Reeves is not a victim of discrimination, and therefore, in my view, the Court need not, and ought not, engage in a drawn-out constitutional analysis beyond such a determination.